       Case 1:19-cv-00528-WMR Document 72 Filed 06/22/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

FELICIA GAINES, on behalf of
herself and others similarly                 Case No. 1:19-cv-00528-WMR
situated,
              Plaintiff,

             v.

AMAZON.COM, LLC
AMAZON LOGISTICS, INC., and
ON THE GO EXPRESS, LLC,

              Defendants.


   ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR
APPROVAL OF THE SETTLEMENT AGREEMENT AND ATTORNEYS’
                    FEES AND COSTS

      AND NOW, this 22nd day of June, 2020, upon consideration of Plaintiff’s

Unopposed Motion for Approval of the Settlement Agreement and Attorneys’ Fees

and Costs and ORDERS as follows:

      1.    The Court approves the Parties’ Settlement Agreement as a fair and

reasonable resolution of a bona fide dispute under the Fair Labor Standards Act;

      2.    For settlement purposes, the Court finally certifies the following as a

collective pursuant to 29 U.S.C. § 216(b):

      Plaintiff, Opt-In Plaintiffs, and all current and former Delivery
      Associates who were paid by Defendant on the Go to deliver packages
        Case 1:19-cv-00528-WMR Document 72 Filed 06/22/20 Page 2 of 3




      to customers of Amazon.com in the United States between June 17,
      2018 and January 26, 2019.

      3.     The Court approves a Service Award of $7,500 to Named Plaintiff

Felicia Gaines for her efforts in bringing and prosecuting this matter and for her

broader release of claims in favor of Defendants;

      4.     Berger Montague PC and Willig, Williams & Davidson are approved

as Plaintiff’s Counsel for the Settlement Collective;

      5.     The Court approves Plaintiff’s Counsel’s attorneys’ fees in the amount

of $83,333.33, and reimbursement of Plaintiff’s Counsel’s out-of-pocket costs in the

amount of $6,323.

      6.     The Court approves the CPT Group as Settlement Administrator;

      7.     The Court approves Atlanta Legal Aid Society as the cy pres recipient

of any funds that remain in the Reserve Fund.

      8.     The Court approves the payment plan to Settlement Collective

Members and the Notice of Collective Settlement, attached as Exhibit A to the

Settlement Agreement, and authorizes dissemination of the Notice to members of

the Settlement Collective.

      9.     This Litigation, which was brought pursuant to 29 U.S.C. § 216(b), is

hereby dismissed with prejudice against Defendants in accordance with the terms of

the Settlement Agreement. Settlement Collective Members who choose to cash or
                                          2
        Case 1:19-cv-00528-WMR Document 72 Filed 06/22/20 Page 3 of 3




deposit their settlement checks are hereby enjoined from prosecuting any Released

Claims against Defendants and the Releasees.

      10.    The Court hereby enters final judgment in this case and there being no

reason to delay entry of this final judgment, the Clerk of the Court is ordered to enter

this final judgment forthwith pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure and terminate the file. The Court retains jurisdiction over the action only to

the extent necessary to oversee and enforce the terms of the settlement.




Dated:June 22, 2020




                                           3
